Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REMARKS
1.   	On pages 2-3 of the remark Applicant argued 112 first paragraph rejection for claim 14 was improper and further argued that Applicant’s own specification at paragraph [0098] in the pre-grant publication has support for the claimed limitation.    	
 	
In response:
 	The examiner respectfully disagrees. Applicant’s improperly argued that Applicant’s own specification “transmitting (i.e., notifying) information about the resources (i.e., resource allocation) to the mobile terminal via an L3 (upper layer) signal in advance (i.e., prior to switching)” as disclosed in paragraph [0098] to be “prior to switching to the radio resource for radio communication using persistent scheduling, notify, via the control signal of the upper layer, the mobile terminal of allocation of the radio resource for radio communication using persistent scheduling”. [0098] discloses of allocating resources in advance during silence period, but fails to disclose the resources which are allocated in advanced are used for the persistent scheduling.  

2.   	On page 4 of the remark Applicant argued Priority document JP 2007-024141 at paragraph [0077] discloses “notify, via the control signal of the lower layer, the mobile terminal of release of the radio resource for radio communication allocated using persistent scheduling,” as recited in Claim 4. 

In response:
 	The examiner respectfully disagrees.  Priority document JP 2007-024141 at paragraph [0077] and Fig.18: ST 1808 discloses the base station releases talk-spurt radio resources of the current UE to another UE, since the base station has detected that current station has moved to silent state. ST 1809 discloses of transmitting downlink data to the mobile station when the mobile station is in silent state. Here base station is transmitting data to the mobile station during silent state, but fails to disclose to notify the mobile station that the talk-spurt resources has been allocated to another mobile station. Current mobile station is not receiving any resource release information that indicates that resource has been allocated to another station.  ST 1807 discloses the current UE receiving signal from the base station that instruct the current UE to move silent state from talk state and later the UE receives data from the base station using resources allocated to the UE for the silent state. Nothing is disclosed at paragraph [0077] that indicates the current UE receiving resource release information.   

3.   	On page 4 of the remark Applicant argued prior art Samsung fails to disclose of releasing allocated persistent scheduling radio resource using control signal of lower layer
 	
 	In response:
 	The examiner respectfully disagrees. Applicant improperly read the section 3 of the Samsung reference that discloses L1/L2 (=Lower layer) control signal is faster than RRC signaling w.r.t allocating/release resources to be L/L2 is used to allocate the resources and RRC is used to release resources. L1/L2 (=Lower layer) control signal is faster than RRC signaling w.r.t allocating/release resources means Both of the L1/L2 and RRC are used to allocate and release resources. Here allocating/release means allocating or releasing. Samsung also discloses that it is better to use L1/L2 control signal to allocate and/or release resource, because it is faster than RRC signaling
 	For the above reasons examiner maintains the rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
 	Claim 14 recites the limitation “prior to switching to the radio resource for radio communication using persistent scheduling, notify, via the control signal of the upper layer, the mobile terminal of allocation of the radio resource for radio communication using persistent scheduling, and notify, via the control signal of the lower layer, the mobile terminal to switch to the radio resource for radio communication using persistent scheduling” 
 	Now where in the specification (i.e page number with lines number or paragraph number) discloses this claim limitation.  

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 4 and 7-10 is/are rejected is/are rejected under 35 U.S.C. 103(a) as being un patentable over Non-Patent literature 3GPP R2-070020 Scheduling of LTE UL VoIP to Nokia et al hereinafter (Nokia) in view Applicant submitted prior art Non-Patent literature 3GPP R2-070333 VoIP support in LTE to Samsung et al hereinafter (Samsung) 
 
As to claim 4, 9 and 10, Nokia discloses a mobile communication system for performing radio communication using dynamic scheduling and persistent scheduling, the mobile communication system comprising:
  	a mobile terminal (Nokia; Section 2.1 discloses UE corresponds to mobile terminal); and
 	a base station including circuitry (Nokia; Section 2.1 discloses Node B corresponds to a base station) configured to
 	notify, via a control signal of a lower layer, the mobile terminal of allocation of a radio resource for radio communication using dynamic scheduling (Nokia; section 2.1, section 2.3 discloses dynamic scheduling using L1/L2 control signaling. Here L1/L2 corresponds to lower layer signaling).
 	notify, via a control signal of an upper layer, the mobile terminal of allocation of allocate a radio resource for radio communication using with persistent scheduling (Nokia; section 2.2 discloses persistent scheduling using RRC signaling. Here RRC signaling corresponds to upper layer signaling),
 	Nokia discloses allocating resources for the persistent scheduling. Nokia fails to discloses of using control signal of the lower layer for releasing resources for the persistent scheduling. However, Samsung discloses 
 	notify, via the control signal of the lower layer, the mobile terminal of release of the radio resource for radio communication allocated using persistent scheduling (Samsung; Section 3 discloses of using L1/L2 control signaling for releasing resources for the persistent scheduling) 	
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the invention was made. One would be motivated to combine the teachings in order to release resources so that other UE can use the released resources and thus use the limited resources in an effective way. 

	As to claim 7, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia-Samsung discloses wherein the radio resource is allocated for downlink communication (Nokia; Section 2.1-2.3 discloses of allocation resources to a UE from a base station. Allocation resources from base station to UE corresponds to allocation for downlink). 

	As to claim 8, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia- Samsung discloses wherein the radio resource is allocated for uplink communication (Nokia; Section 2.1-2.3 discloses of allocation resources to a UE from a base station. With the allocated resources UE is transmitting uplink data)

4.	Claim(s) 13 is/are rejected is/are rejected under 35 U.S.C. 103(a) as being un patentable over Non-Patent literature 3GPP R2-070020 Scheduling of LTE UL VoIP to Nokia et al (hereinafter Nokia) in view Applicant submitted prior art Non-Patent literature 3GPP R2-070333 VoIP support in LTE to Samsung et al (hereinafter Samsung) in view US publication US 2004/0184426 to Tan et al. (hereinafter Tan) 

 	As to claim 13, Nokia-Samsung discloses releasing resources. Nokia-Samsung fails to explicitly disclose of releasing resources in response to a transition of communication state between the mobile terminal and the base station. However, Tan discloses
 	wherein the radio resource for radio communication is released in response to a transition of communication state between the mobile terminal and the base station (Tan; [0011]; [0055]; [0095]; [0115]) . 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the invention was made. One would be motivated to combine the teachings in order to release resources so that other UE can use the released resources. 



Backup Rejection

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 4, 7-10 and 13 is/are rejected is/are rejected under 35 U.S.C. 103(a) as being un patentable over Non-Patent literature 3GPP R2-070020 Scheduling of LTE UL VoIP to Nokia et al hereinafter (Nokia) in view US Publication US 2008/0084851 to Kim et al. (Hereinafter Kim)
 
As to claim 4, 9 and 10, Nokia discloses a mobile communication system for performing radio communication using dynamic scheduling and persistent scheduling, the mobile communication system comprising:
  	a mobile terminal (Nokia; Section 2.1 discloses UE corresponds to mobile terminal); and
 	a base station including circuitry (Nokia; Section 2.1 discloses Node B corresponds to a base station) configured to
 	notify, via a control signal of a lower layer, the mobile terminal of allocation of a radio resource for radio communication using dynamic scheduling (Nokia; section 2.1, section 2.3 discloses dynamic scheduling using L1/L2 control signaling. Here L1/L2 corresponds to lower layer signaling).
 	notify, via a control signal of an upper layer, the mobile terminal of allocation of allocate a radio resource for radio communication using with persistent scheduling (Nokia; section 2.2 discloses persistent scheduling using RRC signaling. Here RRC signaling corresponds to upper layer signaling),
 	Nokia discloses allocating resources for the persistent scheduling. Nokia fails to discloses of using control signal of the lower layer for releasing resources for the persistent scheduling. However, Kim discloses 
 	notify, via the control signal of the lower layer, the mobile terminal of release of the radio resource for radio communication allocated using persistent scheduling (Kim [0139]) 	
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the invention was made. One would be motivated to combine the teachings in order to release resources so that other UE can use the released resources and thus use the limited resources in an effective way. 

	As to claim 7, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia-Kim discloses wherein the radio resource is allocated for downlink communication (Nokia; Section 2.1-2.3 discloses of allocation resources to a UE from a base station. Allocation resources from base station to UE corresponds to allocation for downlink). 

	As to claim 8, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia- Kim discloses wherein the radio resource is allocated for uplink communication (Nokia; Section 2.1-2.3 discloses of allocation resources to a UE from a base station. With the allocated resources UE is transmitting uplink data)

	As to claim 13, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia- Kim discloses, wherein 
 	the radio resource for radio communication is released in response to a transition of communication state between the mobile terminal and the base station (Kim; [0140]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478